 1                                                                                Judge Brian D Lynch
                                                                                             Chapter 7
 2
 3
 4
 5
 6
 7
 8
 9                           UNITED STATES BANKRUPTCY COURT
                          FOR THE WESTERN DISTRICT OF WASHINGTON
10
       In Re:                                              No. 16-40816-BDL
11
       ASHLEY ANN CRAWFORD,                              UNITED STATES TRUSTEE’S
12
                                                         EX PARTE MOTION TO REOPEN
13                                               Debtor. CHAPTER 7 CASE
14
             The United States Trustee, pursuant to 11 U.S.C. § 350 (b), Fed. R. Bank. P. 5010, and
15
     Local Bankruptcy Rule 5010-1, moves ex parte that this Court enter an order reopening the
16
     above-captioned Chapter 7 case.
17           In support of this motion, the United States Trustee represents and alleges as follows:
18           1.     The United States Trustee has standing to bring this motion pursuant to 11 U.S.C
19   §307.
20           2.     The United States Trustee brings this motion pursuant to the United States

21   Trustee’s authority to supervise the administration of bankruptcy cases under 28 U.S.C.
     §586(a)(3).
22
             3.     On June 3, 2016, the Court entered an order discharging the trustee and closing
23
     the estate.
24
             4.     The United States Trustee has received information concerning the existence of
25
     additional assets requiring further administration. Accordingly, it is necessary to reopen this
26   case immediately so that the assets may be administered.
27           5.     No notice need be given to the creditors of the United States Trustee’s motion
28   under Local Rule 5010-1, because creditors will not be prejudiced by the action.
      UNITED STATES TRUSTEE’S                                               Office of the United States Trustee
      EX PARTE MOTION TO REOPEN                                             United States Courthouse
      CHAPTER 7 CASE Page - 1                                               700 Stewart Street, Suite 5103
                                                                            Seattle, WA 98101-1271
                                                                            206-553-2000, 206-553-2566 (fax)
 1           WHEREFORE, the United States Trustee respectfully requests that this Court enter an
 2   order reopening this chapter 7 case and authorizing the United States Trustee to appoint a trustee
 3   in this case.

 4           DATED this 4th day of April, 2019.

 5
                                                     Respectfully submitted,
 6
                                                     GREGORY M. GARVIN
 7                                                   Acting United States Trustee for Region 18
 8
 9                                                   /s/ Martin L. Smith
                                                     Martin L. Smith, WSBA #24861
10                                                   Attorney for the United States Trustee
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
      UNITED STATES TRUSTEE’S                                              Office of the United States Trustee
      EX PARTE MOTION TO REOPEN                                            United States Courthouse
      CHAPTER 7 CASE Page - 2                                              700 Stewart Street, Suite 5103
                                                                           Seattle, WA 98101-1271
                                                                           206-553-2000, 206-553-2566 (fax)
